Citation Nr: 0321208	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  95-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired foot 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) that found that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for an acquired foot 
disorder.

In a March 1997 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his claim, 
and remanded the matter to the RO for additional development 
and adjudication on the merits.  The Board then issued a 
decision in February 2001 that denied the benefit sought on 
appeal and the veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an Order issued in October 
2001, the Court vacated and remanded the February 2001 Board 
decision due to lack of compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Finally, in May 2002, the 
Board undertook additional development of the veteran's claim 
and obtained VA treatment records.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the record does not reflect that the 
veteran was advised of the provisions of the VCAA.  
Therefore, the Board may not proceed with appellate review.  
In addition, the Board observes that the most recent VA 
examination was performed in February 2000.  In this regard, 
the Board finds that it would be helpful to obtain a more 
recent examination and a medical opinion to reconcile the 
various diagnoses and contradictory evidence of record.  

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO must notify the 
veteran of evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Then, the RO should schedule the 
veteran for a VA examination.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2002), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claim, especially the 
opinion rendered by the VA examiner in 
February 2000.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report subjective complaints and 
clinical findings in detail.  The 
examiner should opine whether it is at 
least as likely as not that the veteran's 
hammer toes and pes planus were 
aggravated by his period of active 
service.  In this regard, the examiner 
should find whether any such disability 
underwent a permanent worsening that was 
beyond the natural progression of the 
disorder.  The examiner should also opine 
whether it is as likely as not that any 
current foot disability is due to 
residuals of frostbite.  In this regard, 
the examiner's attention is called to the 
veteran's various diagnoses, including 
peripheral vascular disease and diabetes 
mellitus, that may contribute to his 
symptomatology.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence 
pertinent to the issue on appeal, and the 
applicable law and regulations.  After 
the appropriate period of time in which 
to respond has been provided, the case 
should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




